Title: 1779 December [5]. Sunday.
From: Adams, John
To: 


       We are now supposed to be within 100 Leagues of Ferrol or Corunna, to one of which Places We are bound. The Leak in the Frigate, which keeps two Pomps constantly going, has determined the Captn. to put into Spain.
       This Resolution is an Embarrassment to me. Whether to travail by Land to Paris, or wait for the Frigate. Whether I can get Carriages, Horses, Mules &c. What Accommodations I can get upon the Road, how I can convey my Children, what the Expence will be, are all Questions that I cannot answer. How much greater would have been my Perplexity, If the rest of my family had been with me.
       The Passage of the Pyrenees is represented as very difficult. It is said there is no regular Post. That we must purchase Carriages and Horses &c. I must enquire.
      